People v Chandler (2018 NY Slip Op 04787)





People v Chandler


2018 NY Slip Op 04787


Decided on June 28, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 28, 2018

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vTRAVIS CHANDLER, Appellant.

Calendar Date: May 8, 2018

Before: Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ.


G. Scott Walling, Slingerlands, for appellant.
P. David Soares, District Attorney, Albany (Emily Schultz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (McDonough, J.), rendered April 8, 2016 in Albany County, convicting defendant upon his plea of guilty of the crimes of identity theft in the first degree and criminal possession of a forged instrument in the second degree.
Judgment affirmed. No opinion.
Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ., concur. 	ORDERED that the judgment is affirmed.